DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126.  In particular, the numbering of the claims has skipped claim 5.  Misnumbered claims 6-20 been renumbered 5-19.
Claims 2-4, 8-11, and 13-19 are objected to because of the following informalities:  
Claim 2, line 2: “skins” should read --the skins--
Claim 3, line 2: “skins” should read --the skins--
Claim 4, line 2: “skins” should read --the skins--
Claim 4, line 4: “skins” should read --the skins--
Claim 8, line 4: “barrel” should read --the barrel--
Claim 8, line 5: “skins” should read --the skins--
Claim 8, line 4: insert “and,” before “a mechanical equipment”
Claim 9, line 2: “skins” should read --the skins--
Claim 9, line 2: “tissues” should read --the tissues--
Claim 10, line 2: “skins” should read --the skins--
Claim 11, line 2: “the skin” should read --the skins--
Claim 11, line 4: “the skin” should read --the skins--
Claim 13, line 1: “syringe” should read --syringe system--
Claim 14, line 1: “syringe” should read --syringe system--
Claim 14, line 1: “force” should read --the force--
Claim 14, line 1: “skins” should read --the skins--
Claim 14, line 5: “syringe” should read --syringe system--
Claim 14, line 2: “tissues” should read --the tissues--
Claim 14, line 3: “skin” should read --the skins--
Claim 14, line 3: “press” should read --pressure--
Claim 14, line 4: “skins” should read --the skins--
Claim 14, line 4: “tissues” should read --the tissues--
Claim 15, line 1: “syringe” should read --syringe system--
Claim 15, line 1: “force” should read --the force--
Claim 15, line 1: “skins” should read --the skins--
Claim 15, line 2: “tissues” should read --the tissues--
Claim 15, line 3: “syringe” should read --syringe system-
Claim 15, line 3: “skins” should read --the skins--
Claim 15, line 3: “tissues” should read --the tissues--
Claim 15, line 4: “barrel” should read --the barrel--
Claim 16, line 2: “a bloodletting syringe” should read --the bloodletting syringe--
Claim 16, line 2: “the skin” should read --skin--
Claim 16, line 3: “skins” should read --the skin--
Claim 16, line 5: “tissues” should read --the tissues--
Claim 16, line 5: “the space” should read –a space--
Claim 16, line 6: “skins” should read --the skin-- (for both instances)
Claim 16, line 6: “tissues” should read --the tissues--
Claim 17, line 3: “tissues” should read --the tissues--
Claim 18, line 2: “blood” should read --the blood--
Claim 18, line 2: “surrounding tissues” should read --the tissues--
Claim 19, line 2: “blood” should read --the blood--
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when pumping, the pump outlet is opened, air that is inside of the barrel and the hollow needle is pumped out, when the pumping is stopped, the pump outlet is automatically closed, and air pressure in the barrel is maintained lower than air pressure outside of the barrel” in lines 5-7, which are method steps in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 2-7 are rejected by virtue of their dependence from claim 1.
Claim 8 recites “wherein the barrel has or has no pump outlet” in line 3, but the grammar is so awkward that its meaning is not clear.  For example, it is not clear what the alternative is to “has no pump outlet”, i.e., the barrel has [what?] or has no pump out. 
Claims 9-15 are rejected by virtue of their dependence from claim 8.
Claim 14 recites “when in use, the cupping cup is placed above or aside of the bloodletting syringe on skin, followed by pumping air out to create a lower air press inside of the cup, which lifts and squeezes skins and tissues, and blood is squeezed into the hollow needle and the barrel” in lines 2-5, which are method steps in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 15 recites “when in use, the inflatable cuff is wrapped around a body part aside of the bloodletting syringe, followed by inflating the cuff to compress skins and tissues, and squeeze blood into the hollow needle and barrel” in lines 2-4, which are method steps in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (U.S. Patent Publication No. 2002/0082522), in view Sato (U.S. Patent Publication 2004/0059366).
Regarding claims 1 and 7, Douglas teaches (Figure 1) a blood collection system including a lancing needle (16) connected to a main body (1) that comprises an elongated cylindrical tube (i.e., a bloodletting syringe, including a hollow needle that can be inserted into skins; a barrel that is connected to the hollow needle). (Paragraph [0079]). 
Douglas, however, fails to teach “a pump outlet being connected to the barrel, wherein the pump outlet is a one-way pump outlet, when pumping, the pump outlet is opened, air that is inside of the barrel and the hollow needle is pumped out, when the pumping is stopped, the pump outlet is automatically closed, and air pressure in the barrel is maintained lower than air pressure outside of the barrel” and “a pumping equipment that is manual”. 
Sato, in a related field of endeavor, teaches a puncture device used to pierce a skin when collecting blood comprising a pumping mechanism capable of applying negative pressure to a pressure chamber (30). (Paragraph [0012]). Sato teaches that the lancing device includes a housing (2C), which incorporates a pump mechanism (3C). As shown in Figure 16, the pump mechanism (3C) includes a cylinder (31C) and a plunger (32C) that form the pressure chamber (30), and first and second check valves (33A and 33B) (i.e., a pump outlet being connected to the barrel). (Paragraph [0074]).  Sato teaches that the check valve (33A) can open and close its exhaust port and allows air flow from the pressure chamber (30) to the outside of the housing, but prevents air flow from the outside into the pressure chamber (i.e., wherein the pump outlet is a one-way pump outlet, when pumping, the pump outlet is opened, air that is inside of the barrel and the hollow needle is pumped out, when the pumping is stopped, the pump outlet is automatically closed, and air pressure in the barrel is maintained lower than air pressure outside of the barrel; a pumping equipment that is manual). (Paragraph [0121]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas to provide that “a pump outlet being connected to the barrel, wherein the pump outlet is a one-way pump outlet, when pumping, the pump outlet is opened, air that is inside of the barrel and the hollow needle is pumped out, when the pumping is stopped, the pump outlet is automatically closed, and air pressure in the barrel is maintained lower than air pressure outside of the barrel” and “a pumping equipment that is manually driven” of Sato. Doing so, provides an ability to regulate the air pressure of the device with respect to the atmosphere during bloodletting. (Paragraph [0089]).
Regarding claim 3, Douglas teaches (Figures 6A and 6B) a lancing needle (16) with a sharp tip designed to pierce skin and create a wound. (Paragraphs [0003] and [0101]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato, further in view of Kmecz (U.S. Patent Publication No. 2018/0125402).
Regarding claim 2, Douglas in view of Sato teach all of the elements of the claimed invention except “wherein the hollow needle has different diameters and lengths to accommodate different thicknesses of skins and tissues”. 
Kmecz, in a related field of endeavor, teaches a blood lancing device with needles N generally comprising various widths known as gauges. Lancet gauges generally range from about 20 to about 34 and the higher the gauge, the smaller the perforation the lancet makes. For example, a 23-gauge lancet creates a larger puncture wound in the skin than does a 30-gauge lancet. In addition, the needle elements N may also comprise various lengths (i.e., wherein the hollow needle has different diameters and lengths to accommodate different thicknesses of skins and tissues). (Paragraph [0072]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato to provide “wherein the hollow needle has different diameters and lengths to accommodate different thicknesses of skins and tissues” of Kmecz. Doing so enables perforation of thicker skin and/or tailors the needle to the needs of a particular situation. (Paragraph [0072]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Sato, further in view of Swenson (U.S. Patent Publication No. 2003/0060772).
Regarding claim 4, Douglas in view of Sato teaches all of the elements of the claimed invention except “wherein the hollow needle's tip is blunt, and requires a guiding needle with a sharp tip in order to be inserted into skins, and the guiding needle also has a hollow shaft and a handle for users to hold and to prevent the guiding needle from being completely buried into skins."
Swenson, in a related field of endeavor, teaches (Figure 7) a needle assembly (12) with an intravenous cannula (22) with puncture tip (24) (i.e., guiding needle) for insertion into the vein of a patient. A central bore or through-hole (20) extends through needle assembly (12) for providing the passage of fluid therethrough (i.e., guiding needle has hollow shaft), and to movably accommodate blunting member (30) (i.e., hollow needle with blunt tip), which allows fluid flow though the needle assembly via through-hole (38). (Paragraphs [0046], [0051]).  
The needle assembly (12) further includes an actuator (40) that includes handle (48) in engagement with blunting member (30) and the intravenous cannula (22) and includes a locking mechanism for preventing rotation of actuator beyond a predetermined point, i.e., preventing handle (48) from rotating beyond a certain point, (Paragraph [0067]), thus preventing the guiding needle from being completely buried into the skin.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato to provide “wherein the hollow needle's tip is blunt, and requires a guiding needle with a sharp tip in order to be inserted into skins, and the guiding needle also has a hollow shaft and a handle for users to hold and to prevent the guiding needle from being completely buried into skins” of Swenson. Doing so improves safety of the device. (Paragraph [0070]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato, further in view of Andreae (U.S. Patent Publication No. 2014/0128775).
Regarding claim 5, Douglas in view of Sato teaches all of the elements of the claimed invention except “wherein the hollow needle has multiple holes on a wall."
 Andreae, in a related field of endeavor teaches (Figure 6H) distal tip of a sampling cannula with micro holes according to a representative embodiment. (Paragraph [0050]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato to provide “wherein the hollow needle has multiple holes on a wall” of Andreae. Doing so provides the fluid with greater access to the lumen. (Paragraph [0325]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato, further in view of Beyerlein (CN 208808491).
Regarding claim 6, Douglas in view of Sato teaches all of the elements of the claimed invention except “a blood-absorbent pad being placed in the barrel."
 Beyerlein, in a related field of endeavor teaches a device for collecting a fluid sample from a subject. Referring to Figure 3A and Figure 29, barrel assembly (180) may include one or more absorbent pads (188). (Page 31, Paragraph 2 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato to provide “a blood-absorbent pad being placed in the barrel” of Beyerlein. Doing so provides a means to control the amount of sample to be collected. (Page 31, Paragraph 2 of Machine Translation).
Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view Sato and Foss (DE 10219924).
Regarding claim 8, as previously discussed, Douglas teaches (Figure 1) a blood collection system including a lancing needle (16) connected to a main body (1) that comprises an elongated cylindrical tube (i.e., a bloodletting syringe, including a hollow needle that can be inserted into skins; a barrel that is connected to the hollow needle). (Paragraph [0079]). 
Douglas, however, fails to teach “wherein the barrel has or has no pump outlet” and “a mechanical equipment that is operable to be used with the hollow needle and barrel to exert force to skins and tissues.”
Sato, as previously discussed, teaches a puncture device used to pierce a skin (i.e., a hollow needle that can be inserted into skins) when collecting blood comprising a pumping mechanism capable of applying negative pressure to a pressure chamber (30). (Paragraph [0012]). Sato teaches that the lancing device includes a housing (2C), which incorporates a pump mechanism (3C). As shown in Figure 16, the pump mechanism (3C) includes a cylinder (31C) and a plunger (32C) that form the pressure chamber (30), and first and second check valves (33A and 33B) (i.e., wherein the barrel has pump outlet). (Paragraph [0074]).  
As a result, it would have been obvious to one of ordinary skill in the art to have modified Douglas to provide “wherein the barrel has or has no pump outlet” of Sato. Doing so, provides an ability to regulate the air pressure of the device with respect to the atmosphere during bloodletting. (Paragraph [0089]).
Foss, in a related field of endeavor, teaches (Figure 1) a cupping device (i.e., mechanical equipment) that is operable to be used with a syringe (10) to exert force to skins and tissues. (Paragraph [0047]).
As a result, it would have been obvious to one of ordinary skill in the art to have modified Douglas to provide “a mechanical equipment that is operable to be used with the hollow needle and barrel to exert force to skins and tissues” of Foss. Doing so provides advantages of vacuum diagnostics that include extracting several milliliters of extrudate without the artifacts and interference of blood cells. (Paragraph [0049]).
Regarding claim 10, Douglas teaches (Figures 6A and 6B) a lancing needle (16) with a sharp tip designed to pierce skin and create a wound. (Paragraphs [0003] and [0101]).
Regarding claim 14, as previously discussed, Foss teaches (Figure 1) a cupping device (i.e., mechanical equipment) that is operable to be used with the syringe (10) to exert force to skins and tissues. As shown in Figure 1, in use, the vacuum element (2) (i.e., cupping cup) is placed above or aside of the bloodletting syringe (10) on skin. (Paragraph [0047]). 
Foss further teaches that a vacuum is generated inside of the vacuum element (2) via the syringe (10) and the valve device (13) by moving the piston of the syringe (10) in the direction of the arrow. The vacuum element (2) creates a negative pressure which causes the extrudate (5,6) to be sucked out from the skin (15) and conveyed into an analysis syringe (9). While Foss teaches two separate suction and analysis syringes, it also discloses that it would be possible to work with only one syringe connection (i.e., wherein the mechanical equipment to exert force to skins and tissues is a cupping cup, when in use, the cupping cup is placed above or aside of the bloodletting syringe on skin, followed by pumping air out to create a lower air press inside of the cup, which lifts and squeezes skins and tissues, and blood is squeezed into the hollow needle and the barrel). (Paragraph [0047]).
As a result, it would have been obvious to one of ordinary skill in the art to have modified Douglas to provide “wherein the mechanical equipment to exert force to skins and tissues is a cupping cup, when in use, the cupping cup is placed above or aside of the bloodletting syringe on skin, followed by pumping air out to create a lower air press inside of the cup, which lifts and squeezes skins and tissues, and blood is squeezed into the hollow needle and the barrel” of Foss. Doing so provides advantages of vacuum diagnostics that include extracting several milliliters of extrudate without the artifacts and interference of blood cells. (Paragraph [0049]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato and Foss, further in view of Kmecz.
Regarding claim 10, Douglas in view of Sato and Foss teach all of the elements of the claimed invention except “wherein the hollow needle has different diameters and lengths to accommodate different thicknesses of skins and tissues”. 
Kmecz, as previously discussed, teaches a blood lancing device with needles N generally comprising various widths known as gauges. Lancet gauges generally range from about 20 to about 34 and the higher the gauge, the smaller the perforation the lancet makes. For example, a 23-gauge lancet creates a larger puncture wound in the skin than does a 30-gauge lancet. In addition, the needle elements N may also comprise various lengths (i.e., wherein the hollow needle has different diameters and lengths to accommodate different thicknesses of skins and tissues). (Paragraph [0072]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato and Foss to provide “wherein the hollow needle has different diameters and lengths to accommodate different thicknesses of skins and tissues” of Kmecz. Doing so enables perforation of thicker skin and/or tailors the needle to the needs of a particular situation. (Paragraph [0072]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato and Foss, further in view of Swenson.
Regarding claim 11, Douglas in view of Sato and Foss teaches all of the elements of the claimed invention except “wherein the hollow needle's tip is blunt, and requires a guiding needle with a sharp tip in order to be inserted into skins, and the guiding needle also has a hollow shaft and a handle for users to hold and to prevent the guiding needle from being completely buried into skins."
Swenson, as previously discussed, teaches (Figure 7) a needle assembly (12) with an intravenous cannula (22) with puncture tip (24) (i.e., guiding needle) for insertion into the vein of a patient. A central bore or through-hole (20) (i.e., guiding needle has hollow shaft) extends through needle assembly (12) for providing the passage of fluid therethrough, and to movably accommodate blunting member (30) (i.e., hollow needle with blunt tip), which allows fluid flow though the needle assembly via through-hole (38). (Paragraphs [0046], [0051]).  
The needle assembly (12) further includes an actuator (40) that includes handle (48) in engagement with blunting member (30) and the intravenous cannula (22) and includes a locking mechanism for preventing rotation of actuator beyond a predetermined point, i.e., preventing handle (48) from rotating beyond a certain point, (Paragraph [0067]), thus preventing the guiding needle from being completely buried into the skin.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato and Foss to provide “wherein the hollow needle's tip is blunt, and requires a guiding needle with a sharp tip in order to be inserted into skins, and the guiding needle also has a hollow shaft and a handle for users to hold and to prevent the guiding needle from being completely buried into skins” of Swenson. Doing so improves safety of the device. (Paragraph [0070]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato and Foss, further in view of Andreae.
Regarding claim 12, Douglas in view of Sato and Foss teaches all of the elements of the claimed invention except “wherein the hollow needle has multiple holes on a wall."
Andreae, as previously discussed, teaches (Figure 6H) distal tip of a sampling cannula with micro holes according to a representative embodiment. (Paragraph [0050]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato to provide “wherein the hollow needle has multiple holes on a wall” of Andreae. Doing so provides the fluid with greater access to the lumen. (Paragraph [0325]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato and Foss, further in view of Beyerlein.
Regarding claim 13, Douglas in view of Sato and Foss teaches all of the elements of the claimed invention except “a blood-absorbent pad being placed in the barrel."
 Beyerlein, in a related field of endeavor teaches a device for collecting a fluid sample from a subject. Referring to Figure 3A and Figure 29, barrel assembly (180) may include one or more absorbent pads (188). (Page 31, Paragraph 2 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Sato and Foss to provide “a blood-absorbent pad being placed in the barrel” of Beyerlein. Doing so provides a means to control the amount of sample to be collected. (Page 31, Paragraph 2 of Machine Translation).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Sato and Foss, further in view of Goldberger (U.S. Patent Publication No. 2007/0123801).
Regarding claim 15, Douglas in view of Sato and Foss teaches all of the elements of the claimed invention except “wherein the mechanical equipment to exert force to skins and tissues is an inflatable cuff, when in use, the inflatable cuff is wrapped around a body part aside of the bloodletting syringe, followed by inflating the cuff to compress skins and tissues, and squeeze blood into the hollow needle and barrel."
	Goldberger, in a related field of endeavor, teaches (Figures 2, 6a and 6b) a blood sampling device housed in a wearable cuff, placed on any suitable location of the body, such as the patient's forearm. (Paragraph [0060]). When the pressure cuff begins to inflate, lancet (220) is caused to pierce the skin. The inflated pressure cuff facilitates squeezing the blood from the wound in the skin. The blood sample is then collected in reservoir, where it was transported via narrow channel (i.e., wherein the mechanical equipment to exert force to skins and tissues is an inflatable cuff, when in use, the inflatable cuff is wrapped around a body part aside of the bloodletting syringe, followed by inflating the cuff to compress skins and tissues, and squeeze blood into the hollow needle and barrel). (Paragraph [0062]).
As a result, it would have been obvious to one of ordinary skill in the art to have modified Douglas as modified by Sato and Foss to provide “wherein the mechanical equipment to exert force to skins and tissues is an inflatable cuff, when in use, the inflatable cuff is wrapped around a body part aside of the bloodletting syringe, followed by inflating the cuff to compress skins and tissues, and squeeze blood into the hollow needle and barrel” of Goldberger. Doing so enables measurement of blood pressure non-invasively and facilitates the squeezing of the blood from the wound in the skin for improved collection. (Paragraphs [0062]-[0063]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Foss.
Regarding claim 16, Douglas teaches a method for obtaining a sample of bodily fluid through the skin using by inserting a lancet (16) of the syringe (13) into the skin collecting blood comprising a needle (16) connected to a main body (1) that comprises an elongated cylindrical tube (i.e., inserting a hollow needle of a bloodletting syringe into the skin). (Paragraph [0079]). 
Douglas, however, fails to teach the steps of “exerting a force to skins and tissues to squeeze blood into the hollow needle and barrel; the force is implemented by pumping air out of the bloodletting syringe which creates a pressure difference between tissues and the space in the bloodletting syringe; or the force is implemented by cupping with a cup on skins; or the force is implemented by compressing skins and tissues with an inflatable cuff.”
Foss, as previously discussed, teaches (Figure 1) a cupping device that is operable to be used with the syringe (10) to exert force to skins and tissues. As shown in Figure 1, in use, the vacuum element (2) (i.e., cupping cup) is placed above or aside of the bloodletting syringe (10) on skin. (Paragraph [0047]). 
Foss teaches that a vacuum is generated inside of the vacuum element (2) via the syringe (10) and the valve device (13) by moving the piston of the syringe (10) in the direction of the arrow. The vacuum element (2) creates a negative pressure which causes the extrudate (5,6) to be sucked out from the skin (15) and conveyed into an analysis syringe (9). While Foss teaches two separate suction and analysis syringes, it also discloses that it would be possible to work with only one syringe connection (i.e., exerting a force to skins and tissues to squeeze blood into the hollow needle and barrel; the force is implemented by cupping with a cup on skins). (Paragraph [0047]).
As a result, it would have been obvious to one of ordinary skill in the art to have modified Douglas to provide the steps of “exerting a force to skins and tissues to squeeze blood into the hollow needle and barrel; the force is implemented by pumping air out of the bloodletting syringe which creates a pressure difference between tissues and the space in the bloodletting syringe; or the force is implemented by cupping with a cup on skins; or the force is implemented by compressing skins and tissues with an inflatable cuff” of Foss. Doing so provides advantages of vacuum diagnostics that include extracting several milliliters of extrudate without the artifacts and interference of blood cells. (Paragraph [0049]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Foss, further in view of Swenson.
Regarding claim 17, Douglas in view of Foss teaches all of the elements of the claimed invention except “puncturing the skin with a guiding needle and inserting the hollow needle into tissues through the guiding needle."
Swenson, in a related field of endeavor, teaches (Figure 7) a needle assembly (12) with an intravenous puncture tip (24) (i.e., guiding needle) for insertion into the vein of a patient. A central bore or through-hole (20) extends through needle assembly (12) for providing the passage of fluid therethrough, and to movably accommodate blunting member (30) (i.e., hollow needle). (Paragraph [0046]). Through-hole (38) of blunting member (30) allows fluid flow through the needle assembly (12) during use. (Paragraphs [0046], [0051]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Foss to provide the steps of “puncturing the skin with a guiding needle and inserting the hollow needle into tissues through the guiding needle” of Swenson. Doing so improves safety of the device. (Paragraph [0070]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Foss, further in view of Andreae.
Regarding claim 18, Douglas in view of Foss teaches all of the elements of the claimed invention except “wherein the hollow needle has multiple holes to allow blood to pass through from surrounding tissues."
 Andreae, in a related field of endeavor teaches (Figure 6H) distal tip of a sampling cannula with micro holes according to a representative embodiment. (Paragraph [0050]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Foss to provide
“wherein the hollow needle has multiple holes to allow blood to pass through from surrounding tissues” of Andreae. Doing so provides the fluid with greater access to the lumen. (Paragraph [0325]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Foss, further in view of Beyerlein.
Regarding claim 19, Douglas in view of Foss teaches all of the elements of the claimed invention except “a blood-absorbent pad being placed in the barrel to absorb blood."
 Beyerlein, in a related field of endeavor teaches a device for collecting a fluid sample from a subject. Referring to Figure 3A and Figure 29, barrel assembly (180) may include one or more absorbent pads (188). (Page 31, Paragraph 2 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douglas as modified by Foss to provide “a blood-absorbent pad being placed in the barrel” of Beyerlein. Doing so provides a means to control the amount of sample to be collected. (Page 31, Paragraph 2 of Machine Translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        11/3/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791